DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 02/23/2021. In virtue of this communication, claims 12 – 13, 22 – 23, 25 – 26 have been canceled; claims 3, 4, 6, 9 – 11, 14, 16, 17, 19, 24 have been amended. Claims 1 – 11, 14 – 21, 24 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 9, 11, 14, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos Zamora et al. (hereinafter “Castellanos Zamora”) (Pub # US 2019/053308 A1) in view of Shan et al. (hereinafter “Shan”) (Pub # US 2019/0268835 A1).
Regarding claims 1, 14, and 24, Castellanos Zamora discloses a method comprising: 
receiving, by a computing device (see Access and Mobility Function, AMF comprises a memory which is arranged to store any intermediate values and/or a computer program product which when executed by the processor, see Fig. 9, [0107]), from a user device (see UE, i.e., 51 in Fig. 1), and via a network (i.e., data network in a telecommunication network, see [0014], [0062] for Internet access or 3rd party service), a registration request, wherein the registration request indicates a service (see [0015] for receiving UE registration request including PDU session information, see [0016] for the PDU session that the telecommunication network expects the UE to establish upon completion of the registration procedure, see [0018] for  the telecommunication network assures that a PDU session which is required for these type of services (i.e., IMS, voice service) is available for the UE upon registration in the network);
receiving, from a second computing device (see Policy Control Function, PCF, see Fig. 11, [0110]), a message indicating one or more types of traffic associated with the service (see [0019] – [0021], [0030], [0037], [0082], [0086]  for the PCF providing UE policies to the AMF by transmitting the PDU session establishment information to the AMF, wherein UE policy data comprises PDU session type information specifying a type of PDU session, such as an IMS voice session);
determining, based on the one or more types of traffic, a route selection policy associated with the service, wherein the route selection policy indicates one or more of a protocol data unit session for the service or a network slice for the service (see [0018], [0021], [0033], [0086], [0087] for updated UE policy data comprise UE Route Selection Policy, URSP, data and DNN selection policy data, wherein the URSP data comprise: Session and Service Continuity, SSC, Mode Selection Policy, MSP, data and Network Slice Selection Policy, NSSP, data, wherein both SSCMSP data and NSSP data determine an SSC mode and a slice selected for a PDU session to be established by the UE) ; and
sending, to the user device, the route selection policy (see [0020], [0026], [0033], [0087] for received by the UE, from the AMF, UE policy data, wherein the UE policy data received by the AMF from the PDU comprise UE Route Selection Policies, URSP, data).
Castellanos Zamora teaches the UE registration request and based on the registration request to retrieve UE Route Selection Policies; however, Castellanos Zamora does not disclose specifically a route selection policy request.
In an analogous art, Shan discloses the registration request indicate a route selection policy (see Shan, [0013], [0015], [0167] for in the initial Registration Request, the UE indicates to the policy control function (PCF) via the Access and Mobility Management Function (AMF) whether it supports URSP of a ‘higher’ protocol version for communication between UE and PCF, and support of this higher protocol version could mean that the UE is able to process a different format of the URSP which is not backwards compatible to the format defined in the first, earlier version of the protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Castellanos Zamora, and have a route selection policy request because the registration request indicate a route selection policy such that the UE could indicate to the PCF support of a ‘higher’ protocol version for communication between UE and PCF thereby provides the update UE policy (i.e., additional parameters or that the policy rules can have a different structure) which is URSP to the UE, as discussed by Shan (see Shan, [0015]). 
Regarding claims 2 and 15, Castellanos Zamora in view of Shan disclose selecting, from a plurality of network slices, a network slice suitable for routing the one or more types of traffic (see Castellanos Zamora, [0033], [0099] for a slice selected for the PDU session which the traffic should be routed to).
Regarding claim 9, Castellanos Zamora in view of Shan disclose determining, based on validation parameters associated with the route selection policy request, whether the route selection policy request is valid, wherein the determining the route selection policy is based on determining that the route selection policy request is valid (see Castellanos Zamora, [0074], [0078], [0106] for authenticate the UE and to ensure that the UE is authorized to receive data, and see Shan, [0153] for the UE has valid URSP).
Regarding claim 11, Castellanos Zamora in view of Shan disclose determining, based on an identification of the service, whether the route selection policy is stored in a database of the computing device, wherein the determining the route selection policy is based on determining that the route selection policy is not stored in the database of the computing device (see Shan, [0151] for the V-PCF retrieves URSP from the H-PCF when UE roaming, see [0172] for the PCF retrieves the list of policy session identifier (PSIs) and its content stored in the UDR, then checks whether to update list of PSIs and provides corresponding policy contents to the AMF). The motivation would provide enhancement in control sending URSP to the UE, as discussed by Shan (see Shan, [0013]). 
4.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos Zamora et al. (hereinafter “Castellanos Zamora”) (Pub # US 2019/053308 A1) in view of Shan et al. (hereinafter “Shan”) (Pub # US 2019/0268835 A1) as applied to claims 1, 14 above, and further in view of Dao et al. (hereinafter “Dao”) (Pub # US 2019/0394279 A1).
Regarding claims 3 and 16, Castellanos Zamora in view of Shan disclose determining a user type associated with the user device, wherein the determining the route selection policy is further based on the user type (see Castellanos Zamora, [0080], for the AMF retrieves subscription data, see [0101], [0102] for determine URSP rule based on user priority/preferred).
Castellanos Zamora in view of Shan disclose the appropriate Quality of Service (QoS) and charging parameters (see Shan, [0225]), thus obviously teach charging rate for the service.
Castellanos Zamora in view of Shan do not disclose specifically that determining, based on the one or more types of traffic and the user type, a charging rate for the service, wherein the route selection policy further indicates the charging rate.
In an analogous art, Dao discloses that determining, based on the one or more types of traffic and the user type, a charging rate for the service, wherein the route selection policy further indicates the charging rate (see Dao, [0005], [0037], [0047], [0074], [0132], [0170] for the PCF manages and/or optimizes one or more policies that govern UE operation, including URSP which allows the UE to select one or more specific routes over which to send data of multiple quality of service (QoS) flows of a common protocol data unit (PDU) session, sends and/or receive data with a specific charging rate).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Castellanos Zamora and Shan, and have determining a charging rate for the service based on the one or more types of traffic and the user type, wherein the route selection policy further indicates the charging rate such that manages and/or optimizes one or more policies that govern UE operation thereby applied different charging rate for different criterion, as discussed by Dao (see Dao, [0005], [0037]). 
Allowable Subject Matter
5.	Claims 4 – 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645